Citation Nr: 0201676	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  99-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for pes planus.  

2.  Entitlement to a compensable evaluation for a left tibia 
stress fracture from December 24, 1997 to December 27, 1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left tibia stress fracture on and after December 28, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he had active 
service from November 1985 to September 1992, prior active 
service of four months, and previous inactive service of four 
years, one month, and ten days.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The RO granted entitlement 
to an increased (compensable) evaluation of 10 percent for a 
healed stress fracture of the left tibia effective December 
28, 1998.

In November 1999 the RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for bilateral pes 
planus.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in February 2001 for further development and 
adjudicative action.

In April 2001 the RO affirmed the determinations previously 
entered.

In November 2001 the veteran provided oral testimony before 
the undersigned Member of the Board in Washington, DC, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of service connection for 
bilateral pes planus when it issued an unappealed rating 
decision in March 1998.

2.  The evidence submitted since the March 1998 denial bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative nor cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

3.  The probative medical evidence of record shows that the 
veteran's bilateral pes planus cannot satisfactorily be 
dissociated from his active service.

4.  From December 24, 1997 to December 27, 1998, the healed 
stress fracture of the left tibia was manifested by 
tenderness to palpation, with no additional functional loss 
due to pain or other pathology.

5.  Residuals of healed stress fracture of the left tibia on 
and after December 28, 1998 are more nearly moderate in 
degree than slight, but with less than severe impairment.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1998 decision wherein 
the RO denied service connection for bilateral pes planus is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).

2.  Bilateral pes planus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(d) (2001).

3.  The criteria for a compensable evaluation from December 
24, 1997 to December 27, 1998 for a healed stress fracture of 
the left tibia have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2001).

4.  The criteria for an increased evaluation of 20 percent on 
and after December 28, 1998 for a healed stress fracture of 
the left tibia are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

New and Material Evidence

The evidence which was of record prior to the March 1998 
decision wherein the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for bilateral pes planus is 
reported in pertinent part below.

The October 1985 entrance examination report shows there were 
no abnormalities of the feet noted.  In June 1992 the veteran 
was diagnosed with bilateral planovalgus feet.  He was issued 
shoe inserts.  A separation examination if conducted is not 
available.  

The veteran was accorded a VA examination in October 1992.  
He complained of bilateral foot pain times one year with 
fallen arches.  He reported he had no problems in the past 
but began to experience foot pain in his heel and was forced 
to wear inserts for comfort.  The diagnosis was history of 
bilateral pes planus.  It was noted that he should have some 
sort of arch support for his significant pes planus.  



Evidence associated with the claims file subsequent to the 
March 1998 rating decision wherein the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for bilateral pes 
planus is reported in pertinent part below. 

Associated with the claims file are VA outpatient treatment 
records dated from April 1999 to January 2000.  These records 
show that the veteran was seen with complaints of bilateral 
foot pain due to flat feet.  The diagnosis was pes planus.  
X-rays showed moderately severe bilateral pes planus.

Associated with the claims file is a private medical record 
dated in July 2000.  The veteran was seen with complaints of 
bilateral heel pain.  The diagnosis was bilateral heel spur 
syndrome.  

In a statement received in October 2000 the veteran's spouse 
stated that she had witnessed the veteran's pain.  She stated 
that when he gets out of bed in the morning he experiences 
severe pain when his feet touch the floor.  

In a statement received in October 2000, HC stated that the 
veteran has been suffering a long time with pain in his feet.  

Associated with the claims file are VA outpatient treatment 
records dated from July 2000 to January 2001.  These records 
show that the veteran was seen with complaints of bilateral 
heel pain.  Plantar heel pain to palpation was noted on 
examination.  

The veteran was accorded a VA examination in March 2001.  He 
reported foot pain since 1990 associated with running and 
service related activities.  On examination both feet were 
significant for pes planus, supple and correctable with 
manual manipulation.  There was a callosity over his 
talonavicular joint as well as relatively normal callous skin 
on the rest of his foot.  

He had tender heel pain to palpation over the plantar distal 
aspect of the os calcis.  The examiner stated that it was 
possible that pes planus preexisted military service and was 
exacerbated during service, but hard to say.  

During his hearing before the undersigned in November 2001 
the veteran testified that he began to experience problems 
with his feet some two years after he enlisted into service.  
He complained and was issued arch supports.  


Increased Evaluation

A review of the veteran's service medical records shows that 
he sustained a stress fracture of the left tibia.  

An October 1992 VA examination report shows that minimal pain 
to palpation over the mid shaft at the anterior left tibia 
was noted.  There was no evidence of false motion, 
shortening, or angulation.  There was no evidence 
interarticular involvement.  

In December 1992 the RO granted entitlement to service 
connection for a healing stress fracture of the left tibia 
and assigned a noncompensable evaluation.  

On December 24, 1997 the veteran filed a claim of entitlement 
to an increased (compensable) evaluation for his stress 
fracture of the left tibia.

The veteran was accorded a VA examination in February 1998.  
On examination of the tibia there was no evidence of 
deformity angulation, pseudarthrosis, shortening or any type 
of intra-articular involvement.  There was no evidence of 
malunion, nonunion, or loose motion or false joints.  There 
was tenderness over the mid diaphyseal region both to direct 
palpation and to percussion at a site distal.  

There was no evidence of drainage, edema, painful motion, 
weakness, redness, or heat.  Range of motion of the ankle and 
knee was normal.  The impression was probable history of 
stress fracture of the left tibia with persistent pain.  

Associated with the claims file are VA outpatient treatment 
records dated from December 1998 to April 1999.  On December 
28, 1998, the veteran was seen with complaints of left leg 
pain.  On examination there was pain in the mid shaft tibia 
with percussion, but no gross deformity.  There was no calf 
edema or masses.  He was referred to the kinesitherapy clinic 
for evaluation for a supportive device.  X-rays taken in 
December 1998 showed marked cortical thickening with linear 
lucencies consistent with stress fractures versus 
insufficiency fractures of the left tibia.  In January he was 
seen with complaints of discomfort in left lower extremity.  
In April he underwent a bone scan.  The impression was 
minimal increase in uptake involving the tibial bilaterally 
and symmetrically.  X-rays taken in July 1999 showed no 
change since December 1998.  In July 2000 he was seen again 
with complaints of multiple joint pain.  

In a statement received in October 2000, HC stated that the 
veteran had been suffering a long time with pain in his legs. 

The veteran was accorded a VA bones and fractures examination 
in March 2001.  He reported that his tibia pain interfered 
with his employment.  On examination he was tender to 
palpation right in the mid shaft of the anterior tibia on 
palpation of his anterior compartment and also on stress 
without pain.  Proximal distal palpation of his tibia was 
without any problems.  The examiner stated that there was no 
evidence of knee or ankle disability due to the service-
connected tibia stress fracture, although there was pain 
associated with the disability that affected his gait.  There 
was no evidence of weakened movement.  He had full intact 
neurovascular examination of both lower and extremities.  He 
opined that there would be some additional limits in 
functional ability during flare-ups in the tibia and that 
limitation to be partial weight bearing on that side.  

During his November 2001 hearing before the undersigned, the 
veteran testified that he experienced constant left leg pain 
and occasional knee pain.  He experienced problems with 
endurance and strength during flare-ups.  The flare-ups had 
been more frequent since December 1998.  


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).



If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir. 1998).

The U.S. Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified as 38 C.F.R. § 3.156(a).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2001).

The Court has emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll.Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (2001).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).



Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be considered where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."


When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition. It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2001).  
See also 38 C.F.R. § 4.2 (2001).


The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. § 4.40, 4.45, 4.59 
(2000); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40 (2000).

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2001).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  38 C.F.R. § 4.59 (2001).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for increased schedular 
evaluations, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A 10 percent evaluation may be assigned for slight recurrent 
subluxation or lateral instability of a knee, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a; 
Diagnostic Code 5257 (2001).

A 20 percent evaluation may be assigned for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a; 
Diagnostic Code 5258 (2001).

A 10 percent evaluation may be assigned for cartilage, 
semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a; 
Diagnostic Code 5259 (2001).

A noncompensable evaluation may be assigned for limitation of 
flexion of a leg to 60 degrees, 10 percent to 45 degrees, 20 
percent to 30 degrees, and 30 percent to 15 degrees. 38 
C.F.R. § 4.71a; Diagnostic Code 5260 (2001).

A noncompensable evaluation may be assigned for limitation of 
extension of a leg to 5 degrees, 10 percent to 10 degrees, 20 
percent to 15 degrees, 30 percent to 20 degrees, 40 percent 
to 30 degrees, and 50 percent to 45 degrees. 38 C.F.R. § 
4.71a; Diagnostic Code 5261 (2001).

A 10 percent evaluation may be assigned for malunion of a 
tibia and fibula with slight knee or ankle disability, 20 
percent with moderate knee or ankle disability, and 30 
percent with marked knee or ankle disability.  A 40 percent 
evaluation may be assigned for nonunion of a tibia and 
fibula, with loose motion requiring brace.  38 C.F.R. § 
4.71a; Diagnostic Code 5262 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.



The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claims via 
the rating decisions and associated correspondence, and 
statement and supplemental statements of the case and 
associated correspondence issued since the veteran filed his 
claims.  The above documentation in the aggregate has 
informed the veteran of the rationale for the denial of his 
claims.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of the veteran's claims under the new law by the 
RO would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


New and material Evidence

The veteran seeks to reopen his claim of service connection 
for bilateral pes planus, which the RO finally denied in 
March 1998.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.





When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA outpatient treatment records, VA examination reports, 
private medical records, and lay statements.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral pes planus.  The March 2001 VA 
examiner's opinion is material to the issue at hand as it 
tends to cast doubt as to whether the veteran's pes planus 
preexisted service and was aggravated therein.  The veteran's 
claim was previously denied on the basis that pes planus was 
considered to be a congenital or developmental abnormality 
which had preexisted service and had not been aggravated 
therein.  The March 2001 statement bears directly and 
substantially upon the issue at hand.  This evidence is both 
new and material to the veteran's claim.

Therefore, the Board finds that this evidence is so 
significant that it must be considered in order to fairly 
adjudicate the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted and the veteran's 
claim is reopened.


Service connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

As for inception versus aggravation in service, bilateral pes 
planus was not noted at the time the veteran entered into 
service.  In view of the foregoing, the Board concludes that 
a presumption of a sound condition at service entrance 
initially attaches in this case.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Therefore he is entitled to the presumption 
of soundness.  38 U.S.C.A. §§ 1132, 1137; 38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
pes planus existed prior to service.  The Court has described 
this burden as "a formidable one," Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993), and has held that in determining 
whether there is clear and unmistakable evidence that the 
disorder existed prior to service, the Board must conduct an 
impartial and thorough review of the evidence of record.  
Crowe, 7 Vet. App. at 245-6.

The medical evidence pertaining to the issue of whether there 
is clear and unmistakable evidence to rebut the presumption 
of soundness consists of the recent medical opinion.  The 
physician who performed the March 2001 VA examination 
concluded that it was possible that pes planus preexisted 
service and was exacerbated during service, but hard to say. 

In view the above, the evidence shows that VA has not met the 
burden of rebutting the presumption of soundness by producing 
clear and unmistakable evidence, and this burden is a 
formidable one.  Crowe, 7 Vet. App. at 245.  


For these reasons, the Board finds that pes planus, reported 
during service, and not noted at service entry, did not 
preexist service, and the veteran is presumed to have been in 
sound condition at entrance.

The evidence in support of the veteran's claims include the 
service medical records that show a diagnosis for planovalgus 
feet and VA examination conducted within one month of his 
separation from service that shows significant pes planus.  
VA clinical records show continued complaints for bilateral 
pain in the feet.  

In March 2001 a VA examiner concluded that it was possible 
that pes planus preexisted service and was exacerbated during 
service, but hard to say.  It is well to recall at this time 
that the veteran testified at the Board hearing that he had 
had absolutely no problems with his feet prior to service, 
but that as a result of physical demands, he developed 
symptomatology and required treatment.  He was diagnosed with 
a chronic bilateral foot disorder during service which was 
again confirmed on post service VA examination, and shown to 
have persisted to the present.

In view of the foregoing, the Board is of the opinion that 
any reasonable doubt presented in this case should be 
resolved in the veteran's favor.  The evidentiary record as a 
whole permits the conclusion that pes planus, a disorder not 
found on service entrance, had its onset in service, and has 
persisted to the present.  The Board finds that pes planus 
cannot satisfactorily be dissociated from the veteran's 
period of service, thereby warranting entitlement to a grant 
of service connection.


Entitlement to a compensable evaluation 
from December 24, 1997 to December 27, 1998

The Board notes that the veteran filed a claim of entitlement 
to an increased (compensable) evaluation for his left tibia 
stress fracture on December 24, 1997.  




The medical evidence of record contemporaneous to his claim 
shows that he was examined by VA in February 1998.  The 
examination report revealed no evidence of deformity, 
angulation, pseudoarthrosis, shortening or any type of intra-
articular involvement.  There was no evidence of malunion, 
nonunion, or loose motion or false joints.  

There was tenderness over the mid diaphyseal region both to 
direct palpation and to percussion at a site distal.  There 
was no evidence of drainage, edema, painful motion, weakness, 
redness, or heat.  Range of motion of the ankle and knee was 
normal.  The impression was probable history of stress 
fracture of the left tibia with persistent pain.  There was 
no additional pertinent evidence of record.  

The Board finds no basis upon which predicate a grant of 
entitlement to a compensable evaluation for the veteran's 
left tibia stress fracture from December 24, 1997 to December 
27, 1998, as there was no evidence of increased 
symptomatology, i.e. slight knee or ankle disability, which 
would have warranted assignment of a compensable evaluation.  
38 C.F.R. § 4.71a; Diagnostic Code 5262.

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  While the veteran 
complained of pain on the February 1998 VA examination, there 
was clearly no objective evidence of increased or compensable 
disablement.

Additionally, the Board notes that there was no evidence of 
limitation of flexion or extension to a compensable degree 
upon which to predicate assignment of a 10 percent evaluation 
under diagnostic code 5260 or 5261.  

As functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59 was not shown from December 24, 
1997 to December 27, 1998, assignment of a compensable 
evaluation for left tibia stress fracture was not 
demonstrated.  See DeLuca, supra.


Evaluation in excess of 10 percent 
on and after December 28, 1998

The Board notes that effective December 28, 1998, the RO 
evaluated the veteran's left tibia stress fracture as 10 
percent disabling under diagnostic code 5262 on the basis of 
VA outpatient treatment records and the veteran's complaints 
of pain.  The current 10 percent evaluation contemplates 
malunion of a tibia and fibula with slight knee or ankle 
disability.  The next higher evaluation of 20 percent 
requires malunion of a tibia and fibula with moderate knee or 
ankle disability.

The reported range of motion studies have been reportedly 
normal, thus an evaluation in excess of 10 percent under 
diagnostic code 5260 or 5261 is not warranted. 

The maximum evaluation for symptomatic removal of semilunar 
cartilage is 10 percent under diagnostic code 5259, thereby 
precluding increased compensation under this code.  While a 
20 percent evaluation is assignable under diagnostic code 
5258, the veteran's left tibia stress fracture is not 
manifested by dislocated semilunar cartilage with frequent 
episodes of "locking," and effusion into the joint.

Under diagnostic code 5257 a 20 percent evaluation may be 
assigned for moderate disability contemplated as recurrent 
subluxation or lateral instability.  While the veteran has 
not been diagnosed with recurrent subluxation or lateral 
instability, moderate disablement more closely approximates 
his current level of impairment of the left tibia stress 
fracture.  However, returning to the code which has been 
assigned by the RO, diagnostic code 5262, as noted above does 
provide for moderate impairment.  


In this regard the Board notes that VA outpatient treatment 
records show that the veteran continues to experience chronic 
left lower extremity pain despite kinesitherapy and a 
supportive device for ambulation.  The results of an April 
1999 bone scan revealed minimal increase in uptake involving 
the tibial bilaterally and symmetrically.  

As application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 provide for assignment of increased evaluation based on 
functional impairment due to pain, incoordination, 
fatigability, weakened movement, etc., the Board finds that 
any doubt existing in this case should be resolved in the 
veteran's favor.  

This is especially true since the March 2001 VA examiner 
noted that the veteran would have additional limits in his 
functional ability during flare-ups.  Accordingly, the record 
supports a grant of an increased evaluation of 20 percent for 
the veteran's left tibia stress fracture under the assigned 
code, 5262, effective December 28, 1998.

The 20 percent evaluation is not the maximum evaluation 
provided under diagnostic code 5262.  As the Board noted 
earlier, a 30 percent maximum evaluation may be assigned for 
impairment of the tibia with marked knee disability.  This is 
not the veteran's case.  The VA examiner did not assess 
marked impairment of the left knee.  In fact, there was no 
disability of the ankle or knee noted.  

A 30 percent evaluation may also be assigned for severe 
subluxation or lateral instability of the knee.  The 
veteran's left knee disability has not been characterized as 
severe by any competent medical authority.  In any event, 
subluxation and lateral instability has not been reported as 
a regular clinical feature of the veteran's left tibia 
disability.





Additional Consideration

The RO determined that the veteran's disability picture was 
not unusual or exceptional in nature and therefore denied 
entitlement to an extraschedular evaluation for his left 
tibia stress fracture under the criteria of 38 C.F.R. § 
3.321(b)(1).  The Board's review of the evidentiary record 
discloses that the RO was correct in this regard.

While he has some limitations industrially due to his 
service-connected left tibia stress fracture, these are 
contemplated under the schedular standards.

There is no evidence of special measurable interference in 
his ability to be employed in view of this disability, and 
the evidentiary record is devoid of any need for 
hospitalization for treatment of the left tibia stress 
fracture.  Hence, no basis has been presented upon which to 
refer the veteran's case to the Director of the VA 
Compensation and Pension Service or Under Secretary for 
benefits for consideration of extraschedular evaluation for 
left tibia stress fracture.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral pes planus, the appeal is granted in this regard.

Entitlement to service connection for bilateral pes planus is 
granted.  

Entitlement to a compensable evaluation for a healed stress 
fracture of the left tibia from December 24, 1997 to December 
27, 1998 is denied.

Entitlement to an increased evaluation of 20 percent for a 
healed stress fracture of the left tibia on and after 
December 28, 1998 is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

